COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                              §

 STEVEN SCOTT APILADO,                        §               No. 08-16-00358-CR

                      Appellant,              §                 Appeal from the

 v.                                           §                 41st District Court

 THE STATE OF TEXAS,                          §             of El Paso County, Texas

                      State.                  §               (TC# 20160D00464)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 3, 2017. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLAT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rick Hagen, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before September 3, 2017.

       IT IS SO ORDERED this 20th day of July, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.